FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10106

              Plaintiff - Appellee,              D.C. No. 2:13-cr-01391-SRB-1

 v.
                                                 MEMORANDUM*
TANYA MARIA MARCHIOL,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted March 16, 2016**
                             San Francisco, California

Before: McKEOWN, WARDLAW, and TALLMAN, Circuit Judges.

             Tanya Marchiol appeals her convictions and sentence for three counts

of money laundering and five counts of structuring a financial transaction. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. At trial, Marchiol sought to introduce Internal Revenue Service (“IRS”)

mitigation guidelines for administrative seizures. Marchiol wanted to show that,

because the IRS returned a portion of the money confiscated from her home as part

of a settlement agreement, the IRS must have determined that Marchiol had not

engaged in an illegal structuring transaction. The district court concluded that the

guidelines could lead the jury to draw an improper inference about the IRS’s

reasons for settling. In so ruling, the district court did not abuse its discretion. See

Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384 (2008) (“[C]ourts of

appeals uphold Rule 403 rulings unless the district court has abused its

discretion.”).

      Even if the guidelines should have been admitted, any error was harmless.

See Heyne v. Caruso, 69 F.3d 1475, 1478 (9th Cir. 1995) (stating that any error

must be prejudicial and affect a party’s substantial rights). The jury heard

testimony that Marchiol knew the IRS planned to seize her assets; she accordingly

decided to “get[] the cash out before it was too late;” she inquired as to how much

money she could withdraw without risking a Currency Transaction Report; and she

subsequently made a series of withdrawals for just under $10,000 from various

accounts. Ample evidence supported Marchiol’s conviction, and the exclusion of




                                            2
the guidelines did not taint the verdict. See Tennison v. Circus Circus Enters., Inc.,

244 F.3d 684, 688 (9th Cir. 2001).

      2. Marchiol did not object at trial to the admission of a state court forfeiture

order finding probable cause to believe that the house she purchased for her client

constituted proceeds traceable to money laundering. Thus, we review for plain

error, which “is shown if the evidence was inadmissible and its admission affected

the outcome and . . . right to a fair trial.” United States v. Houser, 804 F.2d 565,

570 (9th Cir. 1986).

      Here, the forfeiture order was admissible. It was found among Marchiol’s

personal files during a search of her home and corroborated witness testimony

about the property transaction. See Fed. R. Evid. 401. Nor did the order affect

Marchiol’s conviction in light of the testimonial and documentary evidence

establishing that she knew that the cash used to purchase the house came from drug

sales and then devised a scheme to hide the money’s illicit provenance. The

admission of the order was thus not plain error.

      3. Because Marchiol neither contested joinder nor asked for the charges

against her to be severed at trial, we review these challenges for plain error. See

Fed. R. Crim. P. 52(b). Under this standard, Marchiol must show “that (1) there is

an error; (2) the error is clear or obvious, rather than subject to reasonable dispute;


                                           3
(3) the error affected the appellant’s substantial rights,” that is, that it “affected the

outcome of the [trial]; and (4) the error seriously affect[ed] the fairness, integrity or

public reputation of judicial proceedings.” United States v. Marcus, 560 U.S. 258,

262 (2010) (internal quotation marks and citations omitted).

       Here, the questions of whether the charges were improperly joined or should

have been severed are “subject to reasonable dispute.” Id. In light of the district

court’s limiting instruction to the jury to consider the charges separately, and the

ample evidence of guilt, any error did not affect the outcome of Marchiol’s trial

and did not “seriously affect the fairness, integrity or public reputation of judicial

proceedings.” Id.

       AFFIRMED.




                                             4